DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed October 28th, 2022, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 4th, 2022. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed October 28th, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 have been fully considered and are persuasive in regards to the current limiting circuit not being “coupled in parallel with the switchable current source”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that teaches the newly disclosed claim limitations. The rejections for dependent claims 2-10 have been updated, as well. 
Applicant’s arguments, see pages 11-12, filed October 28th, 2022, with respect to the rejection(s) of claim(s) 12 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to the current limiting circuit not being “coupled in parallel with the switchable current source” and in regards to Kane’s thermal fuse.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that teaches the newly disclosed claim limitations. The rejections for dependent claims 13-15 & 17 have been updated, as well.
Applicant’s arguments, see pages 13-14, filed October 28th, 2022, with respect to the rejection(s) of claim(s) 18 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to the current limiting circuit not being “coupled in parallel with the switchable current source” and in regards to Furuuchi’s fuse.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that teaches the newly disclosed claim limitations. The claim still does not clearly specify how the temporary shunt works as the shunt opening relates its functionality to that of a fuse. Additionally, in light of the new limitation of the temporary shunt being placed in parallel with the switchable current source and the first and second electrodes would still enable the combination to be functional as modifying Johnston’s current limiting circuit to be in parallel and to comprise an element that opens would create a temporary shunt that once opened, would allow the unshunted current to flow (so that the shunted current flow is disrupted, not the unshunted current). In a circuit with elements in parallel, a blown fuse will not interrupt the fuction of the other elements in parallel but would rather just remove that fuse/shunt from the circuit. The rejection for dependent claim 20 has been updated, as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end of the second electrode" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are also rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (U.S. Pub. No. 2016/0166312, previously cited), herein referred to as “Johnston”, in view of Heim et al. (U.S. Pub. No. 2004/0116919), herein referred to as “Heim”.
Regarding claim 1, Johnston discloses an apparatus (bipolar electrosurgical forceps 10) comprising: 
a first electrode (active electrode 14) including a distal end (distalmost end of forceps active electrode 14) configured to deliver an electrical current to an electrically conductive target ([0019]: The system includes a bipolar electrosurgical forceps 10 having one or more electrodes for treating tissue of a patient P) and a proximal end (proximal most end of active electrode 14/part of the electrode connected to supply line 8); 
a second electrode (return electrode 16) including a distal end (distalmost end of forceps return electrode 16) configured to receive the electrical current conducted through the electrically conductive target from the first electrode ([0019]: The system includes a bipolar electrosurgical forceps 10 having one or more electrodes for treating tissue of a patient P; where it is known in bipolar electrode pairs that the return electrode receives the current conducted through the tissue from the first/active electrode); 
a switchable current source (generator 20; [0020]: The generator 20 includes suitable input controls (e.g., buttons, activators, switches, touch screen, etc.) for controlling the generator 20) electrically coupled between the proximal end of the first electrode and the proximal end of the second electrode ([0019]: The active electrode 14 and the return electrode 16 are connected to the generator 20 through cable 18, which includes the supply and return lines 4, 8 coupled to the active terminal 30 and return terminal 32, respectively (see FIG. 2)); and 
a current inrush regulator (current limiting circuit 40) coupled with the switchable current source to the proximal end of the first electrode and the proximal end of the second electrode (see Fig. 2 where current limiting circuit 40 is within generator 20 (and therefore coupled to it) and connected to active terminal 30 and return terminal 32) and configured to temporarily shunt a portion of the electrical current generated by the switchable current source ([0027]: current limiting circuit 40 includes suitable components preconfigured to measure instantaneous current on a pulse-by-pulse basis and control (e.g., adjust, terminate, suspend, etc.) output of generator 20 based on a comparison between the measured current and the predetermined threshold current; where the threshold and adjustment of control is temporarily shunting and temporarily reducing if the measured current is above the threshold vs. not needing to shunt/reduce if the current is below the threshold) to temporarily reduce the electrical current passing between the distal end of the first electrode and the distal end of the second electrode through the electrically conductive target ([0026]: If the measured instantaneous current exceeds the predetermined threshold current, the current limiting circuit 40 controls the pulsed current output of power supply 27 and/or terminates the measured pulse; see Fig. 3 where waveform 60 has a reduced output after pulse 65 in comparison to wave 50 where the pulse after pulse 55 is not suppressed; [0028]: Waveform 50 is illustrated for purposes of contrast with waveform 60 (described below) to show the benefit of using current limiting circuit 40 to detect and suppress electrical arc formation at the tissue site), but Johnston fails to disclose wherein the current inrush regulator is coupled in parallel with the switchable current source. 
However, Heim discloses an apparatus (Abstract: a surgical system … improving the control of the application of the energy that is supplied by electrosurgical generators), wherein the current inrush regulator is coupled in parallel with the switchable current source to the proximal end of the first electrode and the proximal end of the second electrode (see shunt circuit 16 in Figs. 6B-D in parallel with output line 7 and return line 11 as well as connectors 5 and 6 that are part of the generator 1; [0025]: shunt circuits may be utilized, preferably by being disposed in the noted electrically parallel relation to the patient). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the placement of the current inrush regulator of Johnston to the parallel configuration of Heim for the purpose of placing one or more suitable electronic components between the output conductive path and the return conductive path and in parallel with the patient load will cause the output from a constant power electrosurgical generator to at least approximate constant voltage output (Heim: [0049]). 
Regarding claim 11, Johnston discloses a positioning handle configured to manipulate positions of the first and second electrodes ([0019]: The electrosurgical forceps 10 includes opposing jaw members 11 and 13 having an active electrode 14 and a return electrode 16, respectively, disposed therein; see the handle/grip portion of the forceps in Fig. 1B and where it is known for forceps, that movement of the handle/grip portion opens/closes the jaw and therefore manipulates the positions of the first and second electrodes); 
an electrical connector (connector 21) electrically coupleable with a plurality of output ports of the switchable current source ([0019]: The electrosurgical forceps 10 is coupled to the generator 20 at a connector 21 having connections to the active terminal 30 and return terminal 32 (e.g., pins)); and 
an electrical conductor (cable 18) configured to electrically connect the first and second electrodes to the electrical connector ([0019]: The active electrode 14 and the return electrode 16 are connected to the generator 20 through cable 18, which includes the supply and return lines 4, 8 coupled to the active terminal 30 and return terminal 32, respectively); and 
wherein the current inrush regulator is disposed in one of the positioning handle, the electrical connector, and the electrical conductor ([0031]: current limiting circuit 40 may be operably coupled between RF output stage 28 and active terminal 30; wherein in this configuration, the current limiting circuit would be within the connector 21). 

Claims 2 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim as applied to claim 1 above, and further in view of Kowalik (U.S. Pub. No. 2010/0201475, previously cited), herein referred to as “Kowalik”.
Regarding claim 2, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but Johnston in view of Heim fails to disclose wherein the current inrush regulator includes a fluid chamber including: 
a housing having an electrically conductive inner chamber and configured to receive an electrically conductive fluid; 
a first electrode coupling configured to electrically connect the first electrode to the inner chamber; and 
a second electrode coupling electrically insulated from the inner chamber and configured to make an electrical connection between the second electrode and an interior of the inner chamber to close a shunt circuit between the first electrode and the second electrode when the electrically conductive fluid is present in the inner chamber, the electrically conductive fluid being heatable by the electrical current upon activation of the switchable current source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the first electrode and the second electrode.
However, Kowalik discloses wherein the current inrush regulator (microfluidic bubble fuse 10) includes a fluid chamber (reservoir 12) including: 
a housing (reservoir 14) having an electrically conductive inner chamber ([0032]: a confined reservoir 12 in a substrate such as an industry standard silicon substrate; where silicon is semi-conductive and will be conductive when the fluid is eventually heated, as silicon’s resistivity decreases with increasing temperature) and configured to receive an electrically conductive fluid ([0035]: electrically conductive fluid 50 is disposed in the reservoir 12); 
a first electrode coupling (contact region 18; two shown on either side in Fig. 1A) configured to electrically connect the first electrode to the inner chamber (bubble formation region 30) ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir); and 
a second electrode coupling (contact region 18; two shown on either side in Fig. 1A) electrically insulated from the inner chamber (reservoir 12 is made of silicon which is semiconductive such that it is insulative at room temperature but conductive when heated, it is assumed that prior to use, the reservoir is at room temperature and therefore insulative) and configured to make an electrical connection between the second electrode ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir) and an interior of the inner chamber to close a shunt circuit between the first electrode and the second electrode when the electrically conductive fluid is present in the inner chamber ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir. The end 20 of each electrode 16 extends to the reservoir to enable the electrode to contact the fluid in the reservoir), the electrically conductive fluid being heatable by the electrical current upon activation of the switchable current source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the first electrode and the second electrode ([0024]: As is known in the art, application of a voltage through a liquid will cause formation of a bubble to occur. Formation of the bubble will decrease the amount of current that can be transferred between the electrodes 16. Hence, the bubble fuse may be used to protect electronic circuitry against overcurrent conditions; [0025]: In normal operation, the bubble fuse will allow electrical current to flow between the metal electrodes 16 through the electrically conductive fluid in the reservoir; [0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes; where in electrical energy application to a conductive fluid causing bubble formation, heating is an inherent effect to generate the vapor that forms the bubble). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the current inrush regulator of Johnston in view of Heim to the microfluidic bubble fuse of Kowalik for the purpose of the fluidic fuse being not only able to protect the electronic circuitry from unexpected power conditions, it is also automatically resettable and reusable (Kowalik: [0026]).
Regarding claim 5, Johnston in view of Heim and Kowalik disclose wherein the electrically conductive fluid includes saline solution (Kowalik: [0025]: The electrically conductive fluid may be water, a saline solution, acidic solution, or another fluid, that enables electrolytic bubble formation to occur).
Regarding claim 6, Johnston in view of Heim and Kowalik disclose wherein the conductive fluid chamber is fixably coupleable with the first electrode and the second electrode (see Kowalik Figs. 1A & 1B; [0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir), and wherein the conductive inner chamber is further configured to be refillable with the electrically conductive fluid ([0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes. FIG. 2 shows an example bubble. As the current or voltage exceeds the particular value, a bubble is created (nucleated) due to the input voltage or current creating an electrochemically formed gas bubble. When this happens the bubble reduces the flow of electricity through the fuse. As the electric field is reduced, the bubble will collapse to restore the flow of electricity through the fuse; where this change in state from a liquid to gas and back to liquid is seen as the same as refilling the container as there is a moment where there may be no liquid present in the reservoir, and the change of state back to liquid is “refilling” the reservoir).
Regarding claim 7, Johnston in view of Heim and Kowalik fail to disclose wherein the conductive fluid chamber is removably coupleable with the first electrode and the second electrode to permit replacement of the inner chamber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kowalik to make the conductive fluid chamber removably coupleable with the first electrode and the second electrode to permit the replacement of the inner chamber since it has been held that making parts separable involves only routine skill in the art, see MPEP 2144.04(V)(C), and that the separability has the predictable results of rendering the inner chamber replaceable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim and Kowalik as applied to claim 2 above, and further in view of Furuuchi et al. (U.S. Pub. No. 2019/0066953, previously cited), herein referred to as “Furuuchi”. 
Regarding claim 3, Johnson in view of Heim and Kowalik fail to disclose wherein the housing defines therein at least one opening configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber; and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current.
However, Furuuchi discloses wherein the housing (housing 4) defines therein at least one opening (guiding inlet 5) configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber ([0062]: A guiding inlet 5 is provided in the housing 4 for guiding liquid to the reaction part 3. Liquid entering the reaction part 3 via the guiding inlet 5 provided in the housing 4); and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current (while Furuuchi does not explicitly say this, the inlet 5 would also be capable of venting steam generated by the liquid that enters and is subsequently heated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the housing of Kowalik to the housing of Furuuchi for the purpose of enabling the fluid to be guided into the housing, for containing the entering liquid, and preventing delays in electrical connection (Furuuchi: [0070]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim and Kowalik and Furuuchi as applied to claim 3 above, and further in view of Nicolas et al (WO 2011/006009, previously cited), herein referred to as “Nicolas”
Regarding claim 4, Johnston in view of Heim, Kowalik and Furuuchi fail to disclose wherein the housing further includes a pierceable membrane sealingly disposed over the at least one opening and configured to pierceably receive therethrough an injector configured to insert the electrically conductive fluid.
However, Nicolas discloses disclose wherein the housing (cartridge 200) further includes a pierceable membrane sealingly disposed over the at least one opening and configured to pierceably receive therethrough an injector configured to insert the electrically conductive fluid ([0031]: the cartridge includes an interior portion which is at least partially defined by a membrane. The membrane can be configured to be pierced by a hollow spike of the first portion of the handpiece assembly when the cartridge is properly inserted within the recessed area, so that the hollow spike is placed in fluid communication with the delivery channel; where the hollow spike fluidly connects (inserts) the fluid from the cartridge to the hollow spike). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the opening of Johnston in view of Kowalik and Furuuchi to include the membrane of Nicolas for the purpose of forming a fluid communication between the contents of the cartridge and for enabling the opening to be resealable once the puncturing member is removed (Nicolas: [0315]-[0316]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim as applied to claim 1 above, and further in view of Kane et al. (U.S. Pub. No. 2016/0278840, previously cited), herein referred to as “Kane”.
Regarding claim 8, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but Johnston in view of Heim fails to disclose wherein the current inrush regulator includes a circuit breaker having a trip member and being configured to temporarily shunt a circuit between the first electrode and the second electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened.
However, Kane discloses wherein the current inrush regulator includes a circuit breaker (temperature sensor 822) having a trip member ([0125]: bimetallic strip) and being configured to temporarily shunt a circuit between the first electrode and the second electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened ([0125]: temperature sensor 822 may comprise a bimetallic strip that, when heated, bends and/or breaks contact with one or more RF electrodes and/or the CUT and/or COAG signal wire(s); see Fig. 8; where bending/breaking contact is temporarily shunting the circuit). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current inrush regulator of Johnston in view of Heim to that of Kane for the purpose of prevention of the device reaching a temperature at or near which one or more components of the device are likely to fail and/or at which operation of the device otherwise may become dangerous (Kane: [0116]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim as applied to claim 1 above, and further in view of Furuuchi. 
Regarding claim 9, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but Johnston in view of Heim fails to disclose wherein the current inrush regulator includes a fuse having a fuse element and being configured to temporarily shunt a circuit between the first electrode and the second electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the first electrode and the second electrode is opened.
However, Furuuchi discloses wherein the current inrush regulator (protective device 24) includes a fuse having a fuse element (fuse element 27; where the fuse and the fuse element are the same feature) and being configured to temporarily shunt a circuit between the first electrode and the second electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the first electrode and the second electrode is opened ([0104]: the fuse element 27 is connected in series between the first and second electrodes 25, 26 and a heat generator 28 which melts the fuse element 27 with heat when provided with current via a connection point with the fuse element 27; [0106]: in the protective device 24, heat generated by the heat generator 28 blows out the fuse element 27 incorporated in the current path of the battery pack 30. Thereby, reliable blowout between the first electrode 25 and the second electrode 26 as well as interruption of the current path of the battery pack 30 can be achieved with the protective device 24. Furthermore, by blowing out the fuse element 27, power supply to the heat generator 28 is stopped). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current limiting circuit of Johnston in view of Heim to that of Furuuchi for the purpose of eliminating the necessity of control devices such as FETs for controlling electrical current to the heat generator (Furuuchi: [0107]). 
Regarding claim 10, Furuuchi fails to disclose wherein the fuse is removably coupleable with the first electrode and the second electrode to permit replacement of the fuse. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Furuuchi to make the fuse removably coupleable with the first electrode and the second electrode to permit replacement of the fuse since it has been held that making parts separable involves only routine skill in the art, see MPEP 2144.04(V)(C), and that the separability has the predictable results of rendering the fuse replaceable. 

Claims 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kane, in view of Heim, and further in view of Eggers et al. (U.S. Pat. No. 5633578), herein referred to as “Eggers”. 
	Regarding claim 12, Kane discloses a system (electrosurgical system 100) for treating tissue at an electrically conductive target (most biological tissue is electrically conductive), the system comprising: 
	a switchable current source (electrosurgical generator (ESG) & switching assembly 150) configured to selectively provide electrical power between a first pole and a second pole (Abstract: A switch assembly may be configured to allow for selection between at least three modes to facilitate operation of the electrosurgical device in the at least three modes … a second, CUT mode, in which the electrosurgical device is configured such that CUT radiofrequency energy may be delivered to the first electrode set through the switch assembly, and a third, COAG mode, in which the electrosurgical device is configured such that COAG radiofrequency energy may be delivered to the second electrode set through the switch assembly); 
	a bronchoscope ([0147]: some embodiments may comprise a flexible shaft suitable for placement in an endoscope or other similar device; where this would include bronchoscopes) configured to be inserted into a body to convey a sheath (portion of the device between reference nos. 130 and 150 in Fig. 1A including the tip 130) towards a vicinity of an electrically conductive target (electrosurgical laproscopes, endoscopes, and bronchoscopes are all medical devices which are known in the art to be inserted into a body and towards a target tissue), the sheath (portion of the device between reference nos. 130 and 150 in Fig. 1A including the tip 130) containing a primary electrode (cutting electrode 133) electrically coupleable to the first pole (cutting electrode wire lead 135) and a secondary electrode (coagulation electrode 134) electrically coupleable to the second pole (coagulation wire lead 136) (see Fig. 1B and where each electrode/pole corresponds to a mode described above); 
	a positioning handle (handle 122) configured to position distal ends of the primary electrode and the secondary electrode relative to the electrically conductive target (a handle being able to maneuver a device relative to a target is an inherent property of a handle); 
	an electrical conductor (plug 124) configured to electrically connect the primary electrode to the first pole of the switchable current source and to connect the secondary electrode to the second pole of the switchable current source ([0060]: The 3-pinned plug 124 comprises pins 124A, 124B, and 124C: Pin 124A is part of the Circuit 1/RF Source Circuit while pins 124B&C are parts of the Circuit 2/CUT Mode Signal Circuit and Circuit 3/COAG Mode Signal Circuit, respectively); and 
	while Kane discloses a current inrush regulator (thermal fuse 742) that regulates current flow ([0116]: Thermal fuse 742 may then open when a particular threshold temperature is exceeded, thereby blocking the RF energy from reaching the cut blade or other electrode coupled in series with thermal fuse 742), Kane fails to disclose:
a current inrush regulator electrically coupled in parallel with proximal ends of the primary electrode and the secondary electrode to create a temporary shunt that diverts at least a portion of an electrical current generated by the switchable current source to temporarily reduce the electrical current passing between the distal ends of the primary and secondary electrodes through the electrically conductive target, wherein the current inrush regulator transitions to an open position to disable the temporary shunt after a period of time.
However, Heim discloses an apparatus (Abstract: a surgical system … improving the control of the application of the energy that is supplied by electrosurgical generators), comprising a current inrush regulator (shunt circuit 16) electrically coupled in parallel with proximal ends of the primary electrode and the secondary electrode (see shunt circuit 16 in Figs. 6B-D in parallel with output line 7 and return line 11 as well as connectors 5 and 6 that connect to generator 1; [0025]: shunt circuits may be utilized, preferably by being disposed in the noted electrically parallel relation to the patient) to create a temporary shunt that diverts at least a portion of an electrical current generated by the switchable current source to temporarily reduce the electrical current passing between the distal ends of the primary and secondary electrodes through the electrically conductive target (see Fig. 2; [0062]: FIG. 2 portrays an example power and voltage output from a constant power electrosurgical generator after conversion to approximately constant voltage using a shunt circuit of an electrosurgical accessory or assembly in accordance with one or more aspects of the present invention; [0085]: FIG. 2 illustrates that a shunt circuit can produce approximately a constant voltage that is applied to the tissue over the range of tissue impedances of most interest). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the current inrush regulator of Johnston to the current inrush regulator in the parallel configuration of Heim for the purpose of placing one or more suitable electronic components between the output conductive path and the return conductive path and in parallel with the patient load will cause the output from a constant power electrosurgical generator to at least approximate constant voltage output and enabling constant voltage output for the benefit of reduction in inadvertent tissue damage and a reduction in smoke and eschar accumulation (Heim: [0049], [0056]).
But Kane in view of Heim fails to disclose wherein the current inrush regulator transitions to an open position to disable the temporary shunt after a period of time.
However, Eggers discloses an apparatus (Abstract: adaptors are provided for use with electrosurgical bipolar instruments), wherein the current inrush regulator transitions to an open position to disable the temporary shunt after a period of time (Col. 6, lines 21-23: When transistor 47 is turned on, it acts to shunt current from the output terminals and prevents the voltage between terminals 33a and 34a from rising; lines 29-34: The voltage at output terminal 33a remains constant until later in the AC cycle, when the voltage at node 33, and therefore output terminal 44, falls. The selected one of Zener diodes 46 then ceases to conduct current into base 49, turning transistor 47; where the turning of transistor 47 on/off to shunt the rising voltage is a functional equivalent to a temporary shunt active for a period of time and a functional equivalent to opening to an open position to disable the temporary shunt after a period of time). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the activation of the current inrush regulator of Kane in view of Heim to the activation capability of Eggers for the purpose of the voltage at output terminal 33a remains constant until later in the AC cycle, when the voltage at node 33, and therefore output terminal 44, falls. The selected one of Zener diodes 46 then ceases to conduct current into base 49, turning transistor 47 off (Eggers: Col. 6, lines 29-34; i.e., the output voltage remaining constant (due to the shunting of current) until it falls, forgoing the need for shunted current and returning the voltage to an unshunted voltage). 
Regarding claim 16, Kane discloses wherein the current inrush regulator includes a circuit breaker (temperature sensor 822) having a trip member ([0125]: bimetallic strip) and is configured to temporarily shunt a circuit between the primary electrode and the secondary electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened ([0125]: temperature sensor 822 may comprise a bimetallic strip that, when heated, bends and/or breaks contact with one or more RF electrodes and/or the CUT and/or COAG signal wire(s); see Fig. 8).

Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Heim and Eggers as applied to claim 12, above, and further in view of Kowalik.
Regarding claim 13, Kane in view of Heim and Eggers fail to disclose wherein the current inrush regulator includes a conductive fluid chamber including: 
a housing having an electrically conductive inner chamber and configured to receive an electrically conductive fluid; 
a first electrode coupling configured to electrically connect the primary electrode to the inner chamber; and 
a second electrode coupling electrically insulated from the inner chamber and configured to electrically connect the secondary electrode to an interior of the inner chamber to close a shunt circuit between the primary electrode and the secondary electrode when the electrically conductive fluid is present in the inner chamber, the electrically conductive fluid being heatable by the electrical current upon activation of the controllable electrical power source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the primary electrode and the secondary electrode.
However, Kowalik discloses wherein the current inrush regulator (microfluidic bubble fuse 10) includes a conductive fluid chamber (reservoir 12) including: 
a housing (reservoir 14) having an electrically conductive inner chamber ([0032]: a confined reservoir 12 in a substrate such as an industry standard silicon substrate; where silicon is semi-conductive and will be conductive when the fluid is eventually heated, as silicon’s resistivity decreases with increasing temperature) and configured to receive an electrically conductive fluid ([0035]: electrically conductive fluid 50 is disposed in the reservoir 12); 
a first electrode coupling (contact region 18; two shown on either side in Fig. 1A) configured to electrically connect the primary electrode to the inner chamber (bubble formation region 30) ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir); and 
a second electrode coupling (contact region 18; two shown on either side in Fig. 1A) electrically insulated from the inner chamber (reservoir 12 is made of silicon which is semiconductive such that it is insulative at room temperature but conductive when heated, it is assumed that prior to use, the reservoir is at room temperature and therefore insulative) and configured to electrically connect the secondary electrode ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir) to an interior of the inner chamber to close a shunt circuit between the primary electrode and the secondary electrode when the electrically conductive fluid is present in the inner chamber ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir. The end 20 of each electrode 16 extends to the reservoir to enable the electrode to contact the fluid in the reservoir), the electrically conductive fluid being heatable by the electrical current upon activation of the controllable electrical power source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the primary electrode and the secondary electrode ([0024]: As is known in the art, application of a voltage through a liquid will cause formation of a bubble to occur. Formation of the bubble will decrease the amount of current that can be transferred between the electrodes 16. Hence, the bubble fuse may be used to protect electronic circuitry against overcurrent conditions; [0025]: In normal operation, the bubble fuse will allow electrical current to flow between the metal electrodes 16 through the electrically conductive fluid in the reservoir; [0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes; where in electrical energy application to a conductive fluid causing bubble formation, heating is an inherent effect to generate the vapor that forms the bubble). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current inrush regulator of Kane in view of Heim and Eggers to the microfluidic bubble fuse of Kowalik for the purpose of the fluidic fuse being not only able to protect the electronic circuitry from unexpected power conditions, it is also automatically resettable and reusable (Kowalik: [0026]).
Regarding claim 15, Kane in view of Kowalik disclose wherein the inner chamber is one of: 
fixably coupleable with the primary electrode and the secondary electrode (see Kowalik Figs. 1A & 1B; [0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir), and wherein the inner chamber is configured to be refillable with the electrically conductive fluid ([0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes. FIG. 2 shows an example bubble. As the current or voltage exceeds the particular value, a bubble is created (nucleated) due to the input voltage or current creating an electrochemically formed gas bubble. When this happens the bubble reduces the flow of electricity through the fuse. As the electric field is reduced, the bubble will collapse to restore the flow of electricity through the fuse; where this change in state from a liquid to gas and back to liquid is seen as the same as refilling the container as there is a moment where there may be no liquid present in the reservoir, and the change of state back to liquid is “refilling” the reservoir); and 
removably coupleable with the primary electrode and the secondary electrode to permit replacement of the conductive fluid chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Heim, Eggers and Kowalik as applied to claim 13 above, and further in view of Furuuchi. 
Regarding claim 14, Kane in view of Heim, Eggers and Kowalik fail to disclose wherein the housing defines therein at least one opening configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber; and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current.
However, Furuuchi discloses wherein the housing (housing 4) defines therein at least one opening (guiding inlet 5) configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber ([0062]: A guiding inlet 5 is provided in the housing 4 for guiding liquid to the reaction part 3. Liquid entering the reaction part 3 via the guiding inlet 5 provided in the housing 4); and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current (while Furuuchi does not explicitly say this, the inlet 5 would also be capable of venting steam generated by the liquid that enters and is subsequently heated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the housing of Kowalik to the housing of Furuuchi for the purpose of enabling the fluid to be guided into the housing, for containing the entering liquid, and preventing delays in electrical connection (Furuuchi: [0070]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Heim and Eggers as applied to claim 12 above, and further in view of Furuuchi and Shea et al. (U.S. Pat. No. 5581192, previously cited), herein referred to as “Shea”.
Regarding claim 17, Kane in view of Heim and Eggers fail to disclose wherein the current inrush regulator includes a replaceable fuse having a fuse element and is configured to temporarily shunt the circuit between the primary electrode and the secondary electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the primary electrode and the secondary electrode is opened.
However, Furuuchi discloses wherein the current inrush regulator (protective device 24) includes a fuse having a fuse element (fuse element 27; where the fuse and the fuse element are the same feature) and is configured to temporarily shunt the circuit between the primary electrode and the secondary electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the primary electrode and the secondary electrode is opened ([0104]: the fuse element 27 is connected in series between the first and second electrodes 25, 26 and a heat generator 28 which melts the fuse element 27 with heat when provided with current via a connection point with the fuse element 27; [0106]: in the protective device 24, heat generated by the heat generator 28 blows out the fuse element 27 incorporated in the current path of the battery pack 30. Thereby, reliable blowout between the first electrode 25 and the second electrode 26 as well as interruption of the current path of the battery pack 30 can be achieved with the protective device 24. Furthermore, by blowing out the fuse element 27, power supply to the heat generator 28 is stopped). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current limiting circuit of Johnston to that of Furuuchi for the purpose of eliminating the necessity of control devices such as FETs for controlling electrical current to the heat generator (Furuuchi: [0107]). 
But Kane in view of Heim, Eggers and Furuuchi fail to disclose wherein the fuse is replaceable. 
However, Shea discloses a replaceable fuse (Col. 9, lines 60-67: The encapsulated conductive liquid comprising the flexible capsule 10, the two electrodes 12 and 14 closing the ends of the capsule, and the conductive liquid composition 22 contained within the capsule and in contact with the electrodes, can be provided as an interchangeable module. Accordingly, after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fuse of Kane in view of Heim, Eggers and Furuuchi to include the replaceable element of Shea for enabling after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module (Col. 9, lines 65-67).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim and Furuuchi. 
Regarding claim 18, Johnston discloses a method (Abstract: method for suppressing arc formation during an electrosurgical tissue treatment procedure) comprising: 
shunting electrical current between first and second electrodes through a temporary shunt circuit ([0026]: A current limiting circuit 40 is operably coupled between the power supply 27 and the RF output stage 28; [0027]: current limiting circuit 40 includes suitable components preconfigured to measure instantaneous current on a pulse-by-pulse basis and control (e.g., adjust, terminate, suspend, etc.) output of generator 20 based on a comparison between the measured current and the predetermined threshold current; where the threshold and adjustment of control is temporarily shunting and temporarily reducing if the measured current is above the threshold vs. not needing to shunt/reduce if the current is below the threshold) coupled with a switchable current source (generator 20), each of the first and second electrodes having a distal end and being configured to conduct electrical current generated by the switchable current source between the distal ends and through an electrically conductive target (Abstract: steps of supplying pulsed current from an energy source to tissue; [0026]: the current limiting circuit 40 controls the pulsed current output of power supply 27; [0021]: RF output stage (of generator 20) 28 delivers the RF energy to an active terminal 30; [0019]: system includes a bipolar electrosurgical forceps 10 having one or more electrodes for treating tissue of a patient P. The electrosurgical forceps 10 includes opposing jaw members 11 and 13 having an active electrode 14 and a return electrode 16, respectively, disposed therein; where most tissue is electrically conductive); 
activating the switchable current source to apply the electrical current between the first and second electrodes ([0022]: generator 20 may also include a switching mechanism (e.g., relays) to switch the supply of RF energy between the connectors, such that, for example, when the instrument 2 is connected to the generator 20, only the monopolar plug receives RF energy; [0021]: RF output stage (of generator 20) 28 delivers the RF energy to an active terminal 30), wherein a portion of the electrical current is redirected through the temporary shunt circuit resulting in the electrical current applied through the electrically conductive target by the first and second electrodes being reduced by the portion of the electrical current passing through the temporary shunt circuit (see Fig. 3 where waveform 60 has a reduced output after pulse 65 in comparison to wave 50 where the pulse after pulse 55 is not suppressed; [0028]: Waveform 50 is illustrated for purposes of contrast with waveform 60 (described below) to show the benefit of using current limiting circuit 40 to detect and suppress electrical arc formation at the tissue site; [0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, shunt resistors; where the use of a shunt resistor would divert the current resulting the waveform shown in Fig. 3); but Johnston fails to disclose wherein the temporary shunt circuit is coupled in parallel with the switchable current source, and 
continuing to apply the electrical current from the switchable current source while heat caused by the electrical current flowing through the temporary shunt circuit causes the temporary shunt circuit to open, wherein a level of the electrical current flowing through the distal ends of the first and second electrodes and the electrically conductive target is no longer reduced by the portion when the temporary shunt circuit opens.  
However, Heim discloses an apparatus (Abstract: a surgical system … improving he control of the application of the energy that is supplied by electrosurgical generators), wherein the temporary shunt circuit is coupled in parallel with the switchable current source to the proximal end of the first electrode and the proximal end of the second electrode (see shunt circuit 16 in Figs. 6B-D in parallel with output line 7 and return line 11 as well as connectors 5 and 6 which are connected to generator 1; [0025]: shunt circuits may be utilized, preferably by being disposed in the noted electrically parallel relation to the patient). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the placement of the temporary shunt circuit of Johnston to the parallel configuration of Heim for the purpose of placing one or more suitable electronic components between the output conductive path and the return conductive path and in parallel with the patient load will cause the output from a constant power electrosurgical generator to at least approximate constant voltage output (Heim: [0049]).
But Johnston in view of Heim fails to disclose continuing to apply the electrical current from the switchable current source while heat caused by the electrical current flowing through the temporary shunt circuit causes the temporary shunt circuit to open, wherein a level of the electrical current flowing through the distal ends of the first and second electrodes and the electrically conductive target is no longer reduced by the portion when the temporary shunt circuit opens.  
However, Furuuchi discloses continuing to apply the electrical current from the switchable current source while heat caused by the electrical current flowing through the temporary shunt circuit causes the temporary shunt circuit to open, wherein a level of the electrical current flowing through the distal ends of the first and second electrodes and the electrically conductive target is no longer reduced by the portion when the temporary shunt circuit opens ([0094]: the first and second electrodes 25, 26 are electrically connected via the fuse element 27 and current is allowed to flow through the external circuit; [0095]: liquid enters the housing 4 of the switch device 1 and dissolves the liquid-soluble material 3a of the reaction part 3; thereby, current flows through the conductor 2 and powers the heat generator 28, which generates heat. In the protective device 24, it is thereby possible to blow out the fuse element 27 between the first and second electrodes 25, 26 and interrupt the external circuit; [0096]: Because the current path is interrupted by blowout of the fuse element 27, current to the heat generator 28 is stopped; [0091]: under normal conditions, the conductor 2 is electrically insulated, thus restricting the flow of current; wherein the current is reduced until the circuit opens). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the shunt circuit of Johnston to that of Furuuchi for the purpose of safely and reliably opening or short-circuiting an electrical circuit (Furuuchi: Abstract, [0007]). Wherein in this modification, since the modified temporary shunt circuit of Johnston in view of Heim is in parallel with the switchable current and electrodes, when the temporary shunt circuit of Furuuchi opens, it disables the current flowing through the switch device such that the current from the switchable current source to the electrodes in Johnston is still flowing but unshunted. 
Regarding claim 19, Johnston in view of Heim and Furuuchi discloses filling a refillable housing (housing 4; [0095]: wetting with water or liquid leaking from a battery, liquid enters the housing 4 of the switch device 1; wherein housing 4 contains guiding inlet 5 which would allow the housing to be refillable) disposed in the temporary shunt circuit with electrically conductive fluid prior to activating the switchable current source ([0095]: liquid enters the housing 4 of the switch device 1 and dissolves the liquid-soluble material 3a of the reaction part 3; thereby, current flows through the conductor 2 and powers the heat generator 28, which generates heat. In the protective device 24, it is thereby possible to blow out the fuse element 27 between the first and second electrodes 25, 26 and interrupt the external circuit; where liquid leaking from a battery is electrically conductive: [0046]: assuming an electrolyte solution such as of ethylene carbonate filling a battery cell as the liquid). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Heim and Furuuchi as applied to claim 18 above, and further in view of Shea. 
Regarding claim 20, Johnston in view of Heim and Furuuchi discloses a replaceable element disposed in the temporary shunt circuit prior to activating the switchable current source (Furuuchi: [0042]: Under normal conditions the conductor 2 of the switch device 1 is electrically insulated from the external circuit by being coated with the liquid-soluble material 3a constituting the reaction part 3; by liquid contacting the reaction part 3, the liquid-soluble material 3a coating the conductor 2 is dissolved and current can flow through the external circuit via the conductor 2; where a coating is a replaceable element), but fails to disclose replacing a replaceable element. 
However, Shea discloses replacing a replaceable element disposed in the temporary shunt circuit prior to activating the switchable current source (Col. 9, lines 60-67: The encapsulated conductive liquid comprising the flexible capsule 10, the two electrodes 12 and 14 closing the ends of the capsule, and the conductive liquid composition 22 contained within the capsule and in contact with the electrodes, can be provided as an interchangeable module. Accordingly, after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module; where the replacement would occur prior to activation since it is part of part of the circuit). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Johnston in view of Heim and Furuuchi to include the replaceable element of Shea for enabling after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module (Col. 9, lines 65-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yates et al. (US 20170189101): see [0108] where the shunt is in parallel with the electrodes and openable/closable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794